ON REHEARING.
Wednesday, October 12, 1887.
Seevers, J.
In response to a petition for a rehearing, we think it best to set out more fully the facts upon which the *553second paragraph of the foregoing opinion is grounded. A literal copy of the lien index is as follows:



It may be conceded that this shows that the judgment was satisfied; but how, is the material question. It would have occurred, we think, to any ordinarily careful abstracter, that, as the manner of satisfaction was not stated, it might have been done by a sale of real estate; and, if the judgment docket had been examined, it would have shown that such was the fact. The lien index truthfully shows that the lien on real estate no longer exists; and this, we think, should have put any person on inquiry as to the manner in which it had been satisfied.
Petition for rehearing is Overruled.